Julian and Lucretia Prover, husband and wife, sold certain real estate to plaintiff on land contract. Plaintiff, on being unable to fulfill the terms thereof, reassigned the contract to the owners. Thereupon the Provers rented the property *Page 364 
to plaintiff on a month to month basis. At the time of the reassignment of the land contract and the commencement of the renting of the premises, Mr. and Mrs. Prover signed the following instrument:
"Whereas, a certain executory land contract was made and entered into July 2, 1930, by and between Julian Prover and Lucretia Prover, husband and wife, as vendors, and Rex Carrier, as vendee, and;
"Whereas, this day, said Rex Carrier and Faith Carrier, his wife, have assigned, released and quitclaimed said property described as lot 13 in block 10 of the city of Clare, to said Julian Prover, and*
"Whereas, said Julian Prover and Lucretia Prover agree to rent said property by the month to said Rex Carrier for the sum of $12 per month, payable on the first day of each and every month in advance;
"The said Rex Carrier hereby agrees to rent said property on the terms and conditions as hereinbefore stated.
"Should said Julian Prover and Lucretia Prover, husband and wife, have an opportunity to sell said premises, then in such event, they shall give said Rex Carrier, first privilege to purchase same for the sum of $1,500, terms and conditions to be agreeable to the parties."
The plaintiff, however, did not sign the foregoing instrument, but occupied the premises on a month to month basis for several years, during which time Mr. Prover died and Mrs. Prover became mentally incompetent.
Rev. Stanley J. Morrison, guardian for Mrs. Prover, obtained an order to sell the property during the summer of 1936, and thereafter plaintiff tendered to him the sum of $1,500 and also a deed *Page 365 
from the said guardian to plaintiff. This was refused by the guardian, and plaintiff brought suit to enforce specific performance of the right of option to purchase the property for the sum of $1,500. The trial court dismissed the bill of complaint, and plaintiff appeals.
It is doubtful whether there was any consideration for this option. The instrument in which it is contained does not indicate that the giving of the quitclaim deed was conditioned upon the giving of the option. But we prefer to rest our decision upon other grounds. Plaintiff has come into equity, asking for specific performance, a remedy within the discretion of the chancery court. For more than six years he occupied the property on a month to month basis. The property meanwhile increased greatly in value, and it was not until the guardian of Mrs. Prover took steps to sell the premises that plaintiff sought to exercise the option. Under these circumstances — the change in the position of the parties, the increase in the value of the premises, and the long delay before exercising the option — we are of the opinion that the trial court did not abuse its discretionary powers in holding that it would be inequitable to grant plaintiff the remedy of specific performance.
Decree affirmed, with costs to defendant.
BUSHNELL, C.J., and SHARPE, POTTER, CHANDLER, NORTH, WIEST, and BUTZEL, JJ., concurred.
* The release here referred to ran to both Julian and Lucretia Prover. *Page 366